Howard, J.
It is admitted that, upon the division of the territory of the town of Minot, and the incorporation of a portion of it, into the town of Auburn, on February 24, 1842, the paupers in question had their legal settlement in that portion remaining within the town of Minot ; and that they “ dwelt and had their home” within the limits of Auburn, at the time of its incorporation.
By the provisions of the Revised Statutes, 1841, chap. 32, sect. 1, mode fourth, the paupers would have acquired a legal settlement in Auburn ; but the Act of incorporation provided that “all persons who may hereafter become chargeable as *494paupers, shall be considered as belonging to that town, on whose territory they may have gained a legal settlement, and shall be supported by the same.” This act, being subsequent, controlled the provisions of the Revised Statutes, on the subjects to which it refers, and fixed the settlement of the paupers in Minot, as it was constituted when the Act took effect, and where a legal settlement had been previously gained.
There is no evidence in the case, tending to show that the paupers had acquired a legal settlement in Auburn, after it was incorporated, and the action cannot be maintained against that town. Plaintiffs nonsuit.